UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: ¨ Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Notice of Annual Meeting of Shareholders and Proxy Statement 2010 P. O. Box 248, Tecumseh, MI 49286 Notice of Annual Meeting of Shareholders April 27, 2010 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of United Bancorp, Inc. will be held at the Downing Center, United Bank & Trust, 209 E. Russell Road, Tecumseh, Michigan, on Tuesday, April 27, 2010, at 4:30 p.m., local time, for the following purposes: 1. To elect two directors constituting Class I of the Board of Directors, to serve for three years until the 2013 Annual Meeting of Shareholders and upon the election of their successors. 2. To consider and approve an advisory proposal to approve the Company’s executive compensation practices as disclosed in the Proxy Statement. 3. To approve the Company’s Stock IncentivePlan of 2010. 4. To transact such other business as may properly come before the Annual Meeting or any adjournment or adjournments thereof. The Board of Directors has fixed the close of business on February 26, 2010 as the record date for the determination of shareholders entitled to notice of and to vote at the Annual Meeting. The Federal Deposit Insurance Corporation (FDIC) requires state-chartered banks that are not members of the Federal Reserve System to prepare an annual disclosure statement that must be available to the public by March 31, 2010. A copy of the disclosure statement for either of the subsidiary banks of United Bancorp, Inc. may be obtained by contacting Randal J. Rabe at the address listed below. You are cordially invited to attend the Annual Meeting in person. However, whether or not you expect to be present, please promptly sign and date the enclosed Proxy and mail it in the return envelope, which is enclosed for that purpose. It will assist us in preparing for the Annual Meeting, and it is important that your shares be represented at the Annual Meeting. Important Notice Regarding the Availability of Proxy Materials For the Shareholder Meeting to Be Held on April 27, 2010. Our Proxy Statement and Annual Report are available on our website, www.ubat.com. By Order of the Board of Directors /s/ Randal J. Rabe March 17, 2010 Randal J. Rabe Executive Vice President and Chief Financial Officer Post Office Box 248● 205 East
